Title: Enclosure: Moses Brown to John Dexter, 22 July[–15 October] 1791
From: Brown, Moses
To: Dexter, John



Providence 22d. 7th Mo. [–October 15] 1791

Esteemed Friend
I duly recd, thy Lre, of the 7th Inst with a Copy of a Lr, from the Secy of the Treasury of the 22d Ulo inclosed, and as a subject of promoting Manufactures in this country has been adviseable Object in my view for years past, I shall chearfully give every information in my power which may contribute to further the views of the National Legislature or Assist the Secy. in forming a plan for promoting Manufactures in the United States.
The Spermacity Manufactory was extensive here, before the late War, it commenced in this Town about 1754. When Most of the Headmatter Caught in this Country was, with the Oil, carried to England but as Experience was gained in working and an increased quantity thereby got Out of a barrel, the price for saving it seperate from the Oil was increased and the Whalemen incouraged to save the headmatter first before they did the Oil, and the Increase of the Fishery was greatly promoted by the bounty given on the Headmatter above the price of the Body Oils so that from 80 to 130,000 lb Weight of Spermacity candles were Annualy Made here from the year 1760 to 1776 According to the success of the Fishery from this Town and Nantuckett from whence We imported the greater part. The Whale Fishery being broken up by the War; and but little gone into from hence Since, together with the great impoverishment of the people of the Island of Nantuckett by the War, who have not yet rose to One half their Vessels they had before and the Manufacturers of Candles there Working Most of the Heads Caught there, that Valuable Branch seems to be Lost to the Town and I am prety clear there is not half the Quantity of Spermaceti Candles made in America Any One year Since the War as was made in this Town, only, for several years before It. The Spermaceti Whale are Drove from their Usual Feeding Ground so that the Oil caught is principaly from the Right Whale or bone Whale, as is allso the case of the Fisheries from England and France from which Whale, no SpermaCety is Taken but from the Body Oil of SpermaCeti Whale a small proportion is Extracted which is Made Up with the Headmatter & principaly carryed to the West-india Markett as well from England as America.
The Distilleries of Spirits have been Antient in this Town One Large One for Spirits and Two for Gin Since the peace but as the Import Laws & Revenue thereby Collected will best shew their present state I shall not add respecting them. We had One sugar house before the war, One erected about or near the Close of it and another Since, the last of these, only is at Present Supplyd or wrought in, probably owing to the Difficulty of Obtaining Stock Sufficient to Make the Business an Object to the Owners, Like Our SpermaCeti Manufacturies.
In the Spring of the year 1789 some persons in this Town had procured Made a Carding Mashine, a Jenney and a Spining Fraim to work by hand After the manner of Arkwrights Invention, Taken principaly from Models belonging to the State of Massachusets which was Made at their Expence by Two persons from scotland who took their Ideas from Observation and not from Experience in the Business, These Mashines made here not Answering the purpose & Expectations of the proprietors and I being desireous of perfecting them if possible, and the Business of the Cotton Manufactury so as to be usefull to the Country I purchased them, and by great Alterations, the Carding Mashine & Jenny was made to answer The Fraim with One Other or nearly the same Construction made from the same Moddle and Tryed witout success at East Greenwich, which I allso purchased, I attempted to set to Work by Water and Made a Little yarn so as to answer for Warps, but being so Imperfect both as to the Quality and Quantity of the yarn that their progress was Suspended till I could procure a person who had Wrought or seen them wrought in Europe for as yet we had not, late in the fall I recd a Letter from a young Man then lately Arived at New york from Arkwrights works in England informing Me his scituation, that he could hear of no perpetual Spining Mills on the Continent but Mine & proposed to come and work them. I wrote him & he came Accordingly, but on viewing the Mills he declined doing anything with them and proposed Making a New One Useing such parts of the Old as would Answer, We had by this time got several Gennies and some Weavers at Work on Linnen Warps, but had not been able to get Cotton Warps to a Usefull Degree of perfection on the Jennies and Altho I had found the Undertaking much more Arduous than I Expected both as to the Attention Necessary and the Expence, being Necessitated to Employ Workmen of the most Transient kind and on whom Little Dependence could be placed and to Collect Materials to Compleat the Various Mashines from Distant parts of the Continent however We, I say, We (because I had Committed the Immediate Mannagement of the Business to my son in Law Wm. Almy and kinsman Smith Brown under the firm of Almy & Brown) contracted with the young Man from England to Direct and Make a Mill in his own way which he did and it answered a Much better purpose than the former but still imperfect for want of Other Mashines such as Cards of a Different Construction from those Already Made and remadeover, with various other Mashines preparitory to the Spining, all which with the Necessary Mechanicks Skilled in Working of Wood, Iron, Brass &c &c was more than Twelve month Compleating before we could get a single Warp of Cotton perfected, During this Time Linnen Warps were wove and the Jennie Spining was performed in Different Sellers of Dwelling Houses but finding the Illconvenience of this We have now a Factory House & Dye House Erected and Occupie Other Buildings for the Singing, Callendering & other Mashines. There being a Variety of Branches in the Perfecting of the Cotton Business, as, the Picking, Soaping Pressing, Stoveing or Drying the Cotton, ropeing it by hand or on Mashines, Spining, Bobbin winding, Weaving, Cutting for Velvets or other Cut goods, Singing or Dressing, Bleaching Dying and Finishing, renders it more Difficult and requires longer Time to perfect than many Other Branches of Business in a Country where there are very few acquainted with it, but when Each Branch is Learned it May be Extended to Any length Necessary by Means of the great Advantage of the Mashines in the saving of Labour. There has been Made in this Factory of Almy & Browns Since the 1st of the 1st Mo last Velveteens Velverets, Corduroys, Thicksets a variety of Fancy cutt goods Jeans, Denims, Velures, Stockenets, Pillows or Fustians &c &c as ⅌ Acct at Bottom, 326 ps Costg 7823 yards There are allso Several Other persons who Manufacture Cotton & Linnen goods by the Carding Mashines & Jennies but when they Make all Cotton Goods they have the Warps from Almy & Browns Mills, Samuel slater the young Man from England being allso Concernd therein. The Dying and Finishing is allso Chiefly done by their Workmen. There are allso Cotton & Linnen Goods Manufactured at East Greenwich, their Cotton Warps are Made at the Afforesaid Mills, The Quantities Manufactured by those several Persons and Others in the Common way of family Work I expect will be given an Account of by them selves or Collected by the Mechanical & Manufacturing Society in this Town; I therefore refer to them. For the Degree of Maturity Our Cotton Manufactury has Obtained and their Different Qualities I refer to the Pattrons of the Mill yarn and Goods Made from Warps of it herewith sent, the prices sold at are allso Marked.
As to the Impediments underwhich this Business Labours I beg leave to Observe. No Encouragement has been given by any Laws of this state nor by any Donation of any Society or Individuals but Wholey began Carried on and thus far perfected at private Expence.
Our Commencing the Business at a period when from the great Extent of it in England and Ireland, and Other causes, Many became bankrupts, their goods were sold at Vendue and shipt to America in large Quantities, the 2 or 3 last years Lower than Ever before, add to this, which is much the Greatest, Brittish Agents have been Out in this and I presume, some Other Manufacturing Towns with Large Quantities of Cotton Goods for Sale and strongly Solisiting Corrispondence of people in the Mercantile Line to Receive their Goods at a very long Cr say 18 mo, which is 6 and 9 more than has been Usual heretofore, doubtless for the Discouragement of the Manufactory here, This bate has been too Eagerly taken by Our Merchants who from their Activity in Business Mostly Trade Equal to, or beyound their Capital and so are induced by the long Cr, to receive the Goods in expectation of Turning them to Advantage before the Time of payments but the great Quantities which some have on hand we have reason to expect will disappoint them, but Others being induced by the same Motive are supplyd and then the Quantities of Brittish goods of these kinds on hand, Exceeding the Markett Obstruct the sale of Our Own Manufacturys without the Merchant trading in them getting his Usual Proffits by them, this English Trade therefore in time would be reduced for want of Proffits, but when the Actual Sales of British goods fail, of the cotton Manufactury, they are Sent and left here on Commissions. This I am informed by good Authority was the Polacy of the English Manufacturers, formed into Societies for the purpose, about 10 or 12 years ago, when the Cotton Business began in Ireland, Agents were sent Out into the Manufacturing Towns of that Nation to Disperse such goods as was made there at a Less price than they could at first be Made, in order to break up the Business, which it is said would have had the Effect if the Irish parliament and the society for promoting Manufactures had not Taken up the Subject and granted Large Bounties, Such as Effectualy Enabled the Manufacturer Soon to Vie with those of England in Supplying their Own Markett, and they now Export great Quantities. I Mention this Circumstance to Shew the Attention of the people of Ireland to Establish this Valuable Manufacture, and When it is Considered that, Cotton, The raw Material May be raised in the United States and not in Ireland, how Much More Attention Ought Our Legislature to pay to this Object? Which brings Me to the subject of Raising Cotton in Our Southern States which we find by Experience is as Imperfect and more so, than the Manufacturing when raised; This I presume is Much Owing to the promiscuous Gathering and saving of this Article from the podd,
   
   The frequent Shifting of the seeds of this as of Most Annual plants not Natural to the place of Raising, would most probably add to the perfection of the produce.

 in which it Grows, some of which like fruit on a Tree are fair and full Grown while Others are not, in the picking of which and takeing the cotton Out of the podd care should be taken that it be kept separate, and the thin membrance which lines the podd and some times comes off with the cotton in it’s Seperation from them, should then be sevor’d and the clean full Grown preserved to Work on the Mashines, the Other will Answer to work by hand, but as the Cotton Must be Clean before it works well on the Mashine the present production in the Mixed Manner in which it is Brought to Markett does not Answer a good purpose, the unripe short and durty part being so inveloped with that which would be good if Seperated propperly at first, so Spoils the Whole as to discourage the Use of it in the Mashines and Obliges the Manufacturer to have his supply from the Westindies Under the Discouragement of the Impost, rather than Work our own production: a Circumstance Truly Mortifying to those who from Motives of Promoting the Produce and Manufactures of Our Own Country as well as from Interest, have been at large Expences & Trouble to Effect so Desireable an Object. I therefore beg leave to suggest the Idea of some Encouragement to the raiseing and Saving of Cotton Clean & good fit for the Manufacturers, as well as some Encouragement on the goods Manufactured, This perhaps may be Effected by Applying a Bounty on the raw Materials of the 1st Quality Suitable for the Business and on the goods Manufactured Equally to be paid Out of Additional Impost on all Cotton & Cotton & Linnen Goods & Cotton Yarn Imported into these states from abroad, May I not allso be permitted on this Ocation to suggest the propriety of Suspending the Impost on the first Quality of Cotton till Our Southern States could supply Such as would Answer to Work on Mashines. I have Mention’d Yarn, as the Importation of that Article from India has been Suggested by the late Manufacturing, Committee in Philadelphia at which time no good yarn had been made fit for Warps, but as the Manufactury of the Mill Yarn is done by Children from 8 to 14 years old It is as near a Total Saving of Labour to the Country as perhaps Any Other that can be named, and there fore no Importation of the yarn Ought to be Admitted without a Large Impost if at all, as the Seccry May be assured that Mills and Mashines may be Erected in Different places in One year Sufficient to make all the Cotton yarn that may be Wanted in the United states both for Warps and for Knitting & Weaving Stockins, Was Encouragement given to protect the Manufacturer from being intercepted in the sale by foreign Importation, but from this Circumstance and that of the Abillities of the Manufacturing Interest of Great Brittain to Intercept the sale of Our Own Goods, at a price as low as theirs has been heretofore sold by Our Importing Merchants, the Actual Combination of them in the case of Ireland and Most probably Our present Circumstance, forms a very great Discouragement to Men of Abilities to lay Out their propperty in Extending Manufacturies, the preparation for which even before they can be perfected Must be lost if they cannot be Continued. I have been lengthy on this subject not only because My family have Engaged in it, but because I conceive from the Advantages of the Mills & Other Mashines and the Raiseing of the Raw Materials Among Ourselves, this Country may avail itself of One of the Most Valuable Manufactures from which every part of the Union May be Supplyed. I apprehend this subject would have been laid before Congress by the United representation of the Cotton Manufacturers had not some states Liberaly Contributed to the promotion of it particularly the Massachusets, and the incorporated Company at Beaverly largely partaken of their bounty in proportion to what they have done, Whether under an Idea that the Assistance they had recd would have Enabled them to go on, while Others would be under a Necessity of discontinuing the Business as some have in fact tho’t best to do for want of that Assistance in the same Government Viz the Factory at Worcester, or what Ever Other Reasons the Beaverly company may have, they have not come forward as Expected. The Publick Spirit of the Massachusets on this subject as well as Pennsylvania Are to be Applauded and in Justice to the Latter I Mention this Circumstance, The Publication of their grant to a Certain person for a Certain Mashine in this Manufactory reaching England & Comeing to the Knoledge of the Workmen at Arkrights Mills Ocationd the workman before mentioned, privately comeing to America and perfecting the first Water Spining in the United states that I have heard of, ’tho I am informed a Company from England are now about to Erect Mills near New York for which the Mashinery is Making at Newhaven. It is an Undoubted fact Authenticated to Me by Divers persons from England that the King has frequently made proclamation against any Trademen Leaving the Kingdom & Called on his officers for their most Vigilant Watch against it as well as against any Draughts of Mashinery being carried Out, this allso Should excite Our Attention to those Advantages which they find of so much Consequence to that Country.
The Manufactory of Iron into Blisterd steel Equal in Quality to English has been began within about 12 Mo. in this Neighbourhood and is Carried only by Oriel Wilkinson who informs Me he can Make good Business at 10/ ⅌ Ct for the steel in Blisters, Returning Weight for Weight with the Iron Manufactured. The Drawing into Barrs to any shape being an Additional Charge.
Beside the foregoing I had in Contemplation some remarks on Various Other Manufactures carried on within this District such as the Making of Woolen & Linnen Cloths, Riging, Lines & Twine, Pigg & Bar Iron, Sliting it into Rods roleing into plates & Hoops, Makeing it into Shovels & Spades, hot & Cold Nails, Anchors, paper mill & Cloathiers Screws, Wool and Cotton Cards with the Mashines for Cutting 800 Teeth in a Minute, Paper Mills, Fulling Mills Chocolate Mills & Snuff Mills by Water and Ginning of Cotton As well by Water as Improved foot Wheels &C &C. but having been more Lengthy on the subject of the Cotton Business than I Expected and the Time having nearly come when the Secry May want to Apply the Information he gets I delay no longer the Closeing a Letter I had so long ago began, and Omit saying Any thing further upon them, Apprehending the Society here will Include them & others so far as may be Necessary. My Apology for the Delay of My Answer to thy Lre, is only Absence from and Engagements when at home. If any Information worth the Reading Over this Long Letter can be derived I shall be glad and thou Art at Liberty to forward the same to the Secry. if thou thinks propper without further Apology for its incorrect state.
I am respectfully his & thy friend

Moses BrownProvidence 15th. 10th Mo. 1791.



Account of the Cotton, and Cotton & Linnen Goods Manufactured by Almy & Brown Since the Commencement of the Business say abt. 15th. of 6 Mo. 1789 to the 1st. of 1st. Mo. 1791.

45
ps. Corduroys
Contg
1090
yards
Sold from
3/6
to
4/4
⅌ yd.


25
ps. Royal Ribs Denims &c
558
yds
3/
to
4/


13
Cottonetts
324
2/6
to
3/.


79
Janes
1897
2/
to
2/6


 27 Fustians
 687    
1/8
to
2/


189 ps 
4556 yds




From the 1st of the 1st Mo. 1791. to the Date being 10 Months


30
ps. Velverets
Contg
669


4
to
£4/6



30
ps. Thicksets
745
3/6
to
4/.


45
ps Corduroys
1001
3/6
to
4/.


26.
   Fancy Goods Cords &C.
664
3/6
to
4/.


55
   Royal Ribbs Denims &C.
1284
3/
to
4/.


74
   Janes.
1769
2/
to
2/6


66
   Fustians
1691
1/8
to
2/


326 ps
Contg 7823 yds



John Dexter Esq Supervisor   Providence
